Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the amendment filed 5/14/2020 in which Claims 21-28, 30-39, 41, 42 are pending of which Claims 29 and 40 are cancelled and Claims 41 and 42 are new.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed 12/22/2020, with respect to the rejection(s) of claim(s) 21, 32 under Fujitsu and Kwon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 3GPP TS 36.211 version 10.0.0 Release 10.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


5.	Claims 21-28, 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “CoMP Cell Set Configuration”, 3GPP TSG-RAN WG2 Meeting #66, R2-093075, 5 pgs. to Fujitsu in view of WIPO Patent Publication 2010/151050 to Kwon et al (“Kwon”) (relied upon English Translation) in further view of "Evolved Universal Terrestrial Radio Access (E-UTRA); Physical Channels and Modulation (3GPP TS 36.211 version 10.0.0 Release 10) to ETSI.
Regarding Claim 21, Fujitsu teaches a wireless transmit/receive unit (WTRU), comprising: a memory; and a processor (user equipment (UE)), the processor configured at least to: receive a configuration comprising a plurality of sets of channel state information reference signals (CSI-RSs) resources (UE reports the CoMP transmission point, e.g. set of channel state information reference signal resources, for the measured cells using a CoMP reporting set, the reporting set is a set of cells about which channel state/statistical information related to their link to the UE is reported. CoMP reporting set is defined to five cells that comprises the CoMP transmission points. CoMP transmission points are defined as 3 cells, illustrated in Figure 1, see page 1: Section 2, CoMP reporting set; page 2, 1st para; page 3: Section 4, 1st para). Examiner construes each CoMP transmission point as a single set where each cell defines a set of CSI-RSs, CoMP set illustrates 3 cells forming a plurality of sets of channel state information reference signal resources; 
estimate a received signal strength (RSRP) based on measurement of at least a first set of CSI-RSs of the plurality of sets of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells which are in the measurement set that is comprised of the CoMP transmission points, e.g. first set of the plurality of sets of CSI-RSs, page 2: Section 3; Figure 1); 
determine an indicator associated with the first set of CSI-RSs, the indicator identifying the first set of CSI-RSs (CoMP transmission points [CSI-RSs], e.g. associated with a first set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting set that comprises a cell in which a UE is located, illustrated in Figure 1, see page 4: 2nd para); and 
send a measurement report comprising an indication of the RSRP associated with the first set of CSI-RSs and the indicator associated with the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, that includes the determined indicator (PMI/CQI) associated with the first set of CSI-RSs, page 2: Section 3; page 4: 2nd para; Figure 1).
Fujitsu does not expressly disclose a plurality of sets of channel state information reference signals (CSI-RSs) sent from a single cell, wherein each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols.
 as Kwon discloses a plurality of sets of channel state information reference signals (CSI-RSs) sent from a single cell, wherein each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols (Figure 2 illustrates CRSs allocated, C1, C2, C5 and C6 for cell 1 and Figure 5 illustrates CRS-RSs for A to H for each of multiple blocks in the same area, e.g. last group of 4 resource blocks, represented in Figure 2, see ¶ 0049-0052, 0054-0059; Figs. 2, 5; Figures 2 and 5 illustrate sets of CRSs, e.g. last group of 4 resource blocks located in the same cell, are configured in different OFDM symbols). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujitsu’s plurality of sets of CSI-RSs with Kwon to teach each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols. The suggestion/motivation would have been in order to allocate a reference signal for obtaining channel state information (see ¶ 0001).
Fujitsu and Kwon do not expressly disclose the indicator including an ordered list of indices. 
the indicator including an ordered list of indices (Multiple CSI reference signal configurations can be used in a given cell, one configuration for which the UE shall assume non-zero transmission power for the CSI-RS, and zero or more configurations for which the UE shall assume zero transmission power…for each bit set to one in the 16-bit bitmap zeropowerCSI-RS configured by higher layers, the UE shall assume zero transmission power for the resource elements corresponding to the four CSI reference signal column in Tables 6.10.5.2-1 and 6.10.5.2-2…The most significant bit corresponds to the lowest CSI reference signal configuration index and subsequent bits in the bitmap correspond to configurations with indices in increasing order, see pg. 89, Section 6.10.5.2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujitsu and Kwon with ETSI to teach the indicator including an ordered list of indices. The suggestion/motivation would have been in order to map CSI reference signal configurations for a given cell (ETSI, see page 89).
Regarding Claim 22, depending from Claim 21, Fujitsu teaches wherein the processor is further configured to perform cell-specific reference signal (CRS) measurement of one or more neighboring cells (CoMP reporting set is a set of cells about which channel state/statistical information [CRS] related to their link to the UE is reported where the CoMP reporting set comprises multiple cells neighboring a cell in which a UE is located [first cell], pages 1/2: Section 2, CoMP reporting set; Fig. 1). 
Claim 23, depending from Claim 21, Fujitsu teaches wherein the processor is further configured to send the CRS measurement in the measurement report to a node in communication with the WTRU (CoMP reporting set is a set of cells about which channel state/statistical information [CRS] related to their link to the UE [WTRU] is reported to an eNB in one or more measurement reports of a measurement set, pages 1/2: Section 2, CoMP reporting set; Fig. 1). 
Regarding Claim 24, depending from Claim 21, Fujitsu teaches wherein the processor is further configured to estimate a received signal quality (RSRQ) based on a measurement of the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2; Figure 1).
Regarding Claim 25, depending from Claim 24, Fujitsu teaches wherein the processor is further configured such that the RSRQ is sent in the measurement report to a node in communication with the WTRU (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. CSI-RSs, page 2; Figure 1). 
Regarding Claim 26, depending from Claim 21, Fujitsu teaches wherein the configuration further includes one or more CSI-RSs associated with one or more frequencies associated with one or more neighboring cells, the processor being further configured to perform measurement of the one or more CSI-RSs associated with the one or more frequencies associated with the one or more neighboring cells (UE reports the CoMP transmission points, e.g. one or more CSI-RSs, for the measured cells using a CoMP reporting set that comprises a cell in which a UE is located [first cell], which is a set of cells about which channel state/statistical information related to their link to the UE is reported, illustrated in Figure 1, to the eNB. CoMP reporting set is comprised within a measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. CSI-RSs, see page 1: Section 2, CoMP reporting set; page 2, 1st para; page 3: Section 4, 1st para).
Regarding Claim 27, depending from Claim 21, Fujitsu teaches wherein the processor is further configured to estimate an RSRP based on measurement of at least a second set of CSI-RSs of the plurality of sets of CSI -RS resources (UE sends measurements (RSRP, RSRQ) of cells which are in the measurement set that is comprised of the CoMP transmission points, e.g. second set of the plurality of sets of CSI-RSs, page 2: Section 3; Figure 1). Examiner construes each CoMP transmission point as a single set where each cell defines a set of CSI-RSs, CoMP set illustrates 3 cells forming a plurality of sets of channel state information reference signal resources; 
determine an indicator associated with the second set of CSI-RSs of the of plurality of sets of CSI-RSs, the indicator identifying the second set of CSI-RSs (CoMP transmission points [CSI-RSs], e.g. associated with a second set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting nd para); and 
include an indication of the RSRP associated with the second set of CSI-RSs and the indicator associated with the second set of CSI-RSs in the measurement report (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2: Section 3; Figure 1).
Regarding Claim 28, depending from Claim 21, Fujitsu teaches wherein the indicator associated with the first set of CSI-RSs corresponds to an explicit indication that the RSRP was determined based on measurement of the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2: Section 3; Figure 1; CoMP transmission points [CSI-RSs], e.g. associated with a first set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting set that comprises a cell in which a UE is located, illustrated in Figure 1, see page 4: 2nd para). 
Regarding Claim 30, depending from Claim 21, ETSI teaches wherein the plurality of sets of CSI-RSs are non-zero power CSI-RSs (multiple CSI reference signal configurations can be used in a given cell, one configuration for which the UE shall assume non-zero transmission power for the CSI-RS, see page 89, 2nd para).
Claim 31, depending from Claim 21, ETSI teaches wherein the indicator associated with the first set of CSI-RSs corresponds to a resource configuration index (Multiple CSI reference signal configurations can be used in a given cell, one configuration for which the UE shall assume non-zero transmission power for the CSI-RS, and zero or more configurations for which the UE shall assume zero transmission power…for each bit set to one in the 16-bit bitmap zeropowerCSI-RS configured by higher layers, the UE shall assume zero transmission power for the resource elements corresponding to the four CSI reference signal column [resource configuration index] in Tables 6.10.5.2-1 and 6.10.5.2-2…The most significant bit corresponds to the lowest CSI reference signal configuration index and subsequent bits in the bitmap correspond to configurations with indices in increasing order, see pg. 89, Section 6.10.5.2).
	Regarding Claim 32, Fujitsu teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising: receiving a configuration comprising a plurality of sets of channel state information reference signal (CSI-RS) resources (UE reports the CoMP transmission point, e.g. set of channel state information reference signal resources, for the measured cells using a CoMP reporting set, the reporting set is a set of cells about which channel state/statistical information related to their link to the UE is reported. CoMP reporting set is defined to five cells that comprises the CoMP transmission points. CoMP transmission points are defined as 3 cells, illustrated in Figure 1, see page 1: Section 2, CoMP reporting set; page 2, 1st para; page 3: Section 4, 1st para). Examiner construes each CoMP transmission point as a single set where each 
estimating a received signal strength (RSRP) based on measurement of at least a first set of CSI-RSs of the plurality of sets of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells which are in the measurement set that is comprised of the CoMP transmission points, e.g. first set of the plurality of sets of CSI-RSs, page 2: Section 3; Figure 1);
determining an indicator associated with the first set of CSI-RSs, the indicator identifying the first set of CSI-RSs (CoMP transmission points [CSI-RSs], e.g. associated with a first set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting set that comprises a cell in which a UE is located [first cell], illustrated in Figure 1, see page 4: 2nd para); and 
sending a measurement report comprising an indication of the RSRP associated with the first set of CSI-RSs and the indicator associated with the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2: Section 3; Figure 1).
Fujitsu does not expressly disclose a plurality of sets of channel state information reference signals (CSI-RSs) sent from a single cell, wherein each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols.
 as Kwon discloses a plurality of sets of channel state information reference signals (CSI-RSs) sent from a single cell, wherein each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols (Figure 2 illustrates CRSs allocated, C1, C2, C5 and C6 for cell 1 and Figure 5 illustrates CRS-RSs for A to H for each of multiple blocks in the same area, e.g. last group of 4 resource blocks, represented in Figure 2, see ¶ 0049-0052, 0054-0059; Figs. 2, 5; Figures 2 and 5 illustrate sets of CRSs, e.g. last group of 4 resource blocks located in the same cell, are configured in different OFDM symbols). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujitsu’s plurality of sets of CSI-RSs with Kwon to teach each set of CSI-RSs are configured to be received on different orthogonal frequency division multiplexing (OFDM) symbols. The suggestion/motivation would have been in order to allocate a reference signal for obtaining channel state information (see ¶ 0001).
Fujitsu and Kwon do not expressly disclose the indicator including an ordered list of indices. 
the indicator including an ordered list of indices (Multiple CSI reference signal configurations can be used in a given cell, one configuration for which the UE shall assume non-zero transmission power for the CSI-RS, and zero or more configurations for which the UE shall assume zero transmission power…for each bit set to one in the 16-bit bitmap zeropowerCSI-RS configured by higher layers, the UE shall assume zero transmission power for the resource elements corresponding to the four CSI reference signal column in Tables 6.10.5.2-1 and 6.10.5.2-2…The most significant bit corresponds to the lowest CSI reference signal configuration index and subsequent bits in the bitmap correspond to configurations with indices in increasing order, see pg. 89, Section 6.10.5.2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Fujitsu and Kwon with ETSI to teach the indicator including an ordered list of indices. The suggestion/motivation would have been in order to map CSI reference signal configurations for a given cell (ETSI, see page 89).
Regarding Claim 33, depending from Claim 32, Fujitsu teaches further comprising: performing cell-specific reference signal (CRS) measurement of one or more neighboring cells (CoMP reporting set is a set of cells about which channel state/statistical information [CRS] related to their link to the UE is reported where the CoMP reporting set comprises multiple cells neighboring a cell in which a UE is located [first cell], pages 1/2: Section 2, CoMP reporting set; Fig. 1); and sending the CRS measurement in the measurement report to a node in communication with the WTRU (CoMP reporting set is a set of cells about which channel state/statistical information [CRS] related to their link to the UE [WTRU] is reported to an eNB in one or more measurement reports of a measurement set, pages 1/2: Section 2, CoMP reporting set; Fig. 1). 
Regarding Claim 34, depending from Claim 32, Fujitsu teaches further comprising estimating a received signal quality (RSRQ) based on a measurement of the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2; Figure 1).
Regarding Claim 35, depending from Claim 34, Fujitsu teaches further comprising sending the RSRQ in the one or more measurement reports to a node in communication with the WTRU (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. CSI-RSs, page 2; Figure 1). 
Regarding Claim 36, depending from Claim 32, Fujitsu teaches wherein the configuration further includes one or more CSI-RSs associated with one or more frequencies associated with one or more neighboring cells, the method further comprising performing measurement of the one or more CSI-RSs associated with the one or more frequencies associated with the one or more neighboring cells (UE reports the CoMP transmission points, e.g. one or more CSI-RSs, for the measured cells using a CoMP reporting set that comprises a  which is a set of cells about which channel state/statistical information related to their link to the UE is reported, illustrated in Figure 1, to the eNB. CoMP reporting set is comprised within a measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. CSI-RSs, see page 1: Section 2, CoMP reporting set; page 2, 1st para; page 3: Section 4, 1st para).
Regarding Claim 37, depending from Claim 32, Fujitsu teaches further comprising: estimating an RSRP based on measurement of at least a second set of CSI-RSs of the plurality of sets of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells which are in the measurement set that is comprised of the CoMP transmission points, e.g. second set of the plurality of sets of CSI-RSs, page 2: Section 3; Figure 1). Examiner construes each CoMP transmission point as a single set where each cell defines a set of CSI-RSs, CoMP set illustrates 3 cells forming a plurality of sets of channel state information reference signal resources; 
determining an indicator associated with the second set of CSI-RSs of the of plurality of sets of CSI-RSs, the indicator identifying the second set of CSI-RSs (CoMP transmission points [CSI-RSs], e.g. associated with a second set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting set that comprises a cell in which a UE is located, illustrated in Figure 1, see page 4: 2nd para); and 
including an indication of the RSRP associated with the second set of CSI-RSs and the indicator associated with the second set of CSI-RSs in the measurement report (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2: Section 3; Figure 1).
Regarding Claim 38, depending from Claim 21, ETSI teaches further comprising sending the indicator for the first set of CSI-RSs corresponds to an explicit indication that the RSRP was determined based on measurement of the first set of CSI-RSs (UE sends measurements (RSRP, RSRQ) of cells to the Enb [node in communication with UE] which are in the measurement set, e.g. one or more measurement reports, that is comprised of the CoMP transmission points, e.g. first set of CSI-RSs, page 2: Section 3; Figure 1; CoMP transmission points [CSI-RSs], e.g. associated with a first set of resources, each have a PMI/CQI [indicator] associated with the CoMP reporting set that comprises a cell in which a UE is located, illustrated in Figure 1, see page 4: 2nd para). 
Regarding Claim 39, depending from Claim 32, ETSI teaches wherein the plurality of sets of CSI-RSs are non-zero power CSI-RSs (multiple CSI reference signal configurations can be used in a given cell, one configuration for which the UE shall assume non-zero transmission power for the CSI-RS, see page 89, 2nd para).
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 41-42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication 2013/0148515 to Ribiero et al (“Ribiero”).
Regarding Claim 41, Ribiero teaches a wireless transmit/receive unit (WTRU) comprising: a processor configured to: receive configuration information associated with a first transmission state and a second transmission state, wherein the configuration information indicates that a first set of channel state information reference signals (CSI-RSs) is associated with the first transmission state and that a second set of CSI-RSs is associated with the second transmission state (UE 10 measures the CSI based on the normal CSI-RS resources #0-#1, e.g. non-zero power CSI-RS, and the expanded CSI-RS resources #2-#5 of FIG. 5B in the expanded measurement subframes at the exemplary time instants t2 and t6…zeropowerCSI-RS denoted by “expanded CSI-RS configuration”, see ¶ 0119-0120, Figs. 5A-5B; assigning a first set of channel state information reference signal resources to individual ones of a plurality of transmission points and assigning a second set of channel state information reference signal resources to individual ones of the plurality of transmission points, see ¶ 0154; Examiner construes that the first and second transmission states are non-zero power CSI-RS and zero-power CSI-RS, respectively); 
determine, from the configuration information, a first CSI-RS associated with the first transmission state and a second CSI-RS associated with the second transmission state (UE 10 measures the CSI based on the normal CSI-RS resources #0-#1, e.g. non-zero power CSI-RS, and the expanded CSI-RS resources #2-#5 of FIG. 5B in the expanded measurement subframes at the exemplary time instants t2 and t6…zeropowerCSI-RS denoted by “expanded CSI-RS configuration”, see ¶ 0119-0120, Figs. 5A-5B); 
perform a first measurement on the first CSI-RS associated with the first transmission state and a second measurement on the second CSI-RS associated with the second transmission state (UE 10 is signaled the additional configurations #2-#5 and the corresponding muting pattern directly, meaning that the four additional configurations and measurements are signaled separately in a manner similar to the Rel. 10 CSI-RS resource signaling, see ¶ 0123; UE 10 can measure both, one with full CSI for the normal CSI-RS resources and one with a smaller CSI for the expanded CSI-RS resources…eNB 12 is then aware of the signal strength of the CSI-RS antenna port groups…both measurements and reports are performed by the UE 10, but the expanded measurements are preferably performed less often (based on eNB 12 configuration) and potentially have a lower granularity CSI (as compared to regular CSI reports containing RI, PMI and CQI), see ¶ 0130-0131); and 
transmit information associated with the first measurement and the second measurement (UE 10 can report the regular full CSI report for CSI-RS resources 
Regarding Claim 42, Ribiero teaches wherein the processor is further configured to: determine, from the configuration information, a first transmit state indicator or a first transmit statePage 5 of 9DOCKET NO.: ILTE_10884US03PATENT vector associated with the first transmission state and a second transmit state indicator or a second transmit state vector associated with the first transmission state (UE 10 measures the CSI based on the normal CSI-RS resources #0-#1, e.g. non-zero power CSI-RS, [first transmit state indicator] and the expanded CSI-RS resources #2-#5 [second transmit state indicator] of FIG. 5B in the expanded measurement subframes at the exemplary time instants t2 and t6,  see ¶ 0119-0120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 





/EBONI GILES/
Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694